374 Mich. 102 (1964)
131 N.W.2d 173
CASS COUNTY BOARD OF ROAD COMMISSIONERS
v.
PUBLIC SERVICE COMMISSION.
Calendar No. 75, Docket No. 50,462.
Supreme Court of Michigan.
Decided November 16, 1964.
Carroll B. Jones, for plaintiff Board of County Road Commissioners for the County of Cass.
Frederic L. Wyckoff, for plaintiff New York Central Railroad Company.
*103 Frank J. Kelley, Attorney General, James R. Ramsey, Acting Solicitor General, and Hugh B. Anderson, Assistant Attorney General, for defendant.
PER CURIAM:
Upon leave granted, this appeal was taken from a circuit court order denying motion for a preliminary injunction against enforcement of the Michigan public service commission's order requiring flashing light signals at a railway crossing of the New York Central with White street in Howard township, Cass county, Michigan, it being alleged that the circuit court abused its discretion by such denial.
Upon review, we find no abuse of discretion by the circuit court. The order denying a preliminary restraining order is affirmed. The circuit court is hereby instructed to proceed forthwith to trial on the merits in the above cause. Costs of this appeal to appellee.
KAVANAGH, C.J., and DETHMERS, KELLY, BLACK, SOURIS, O'HARA, and ADAMS, JJ., concurred.
SMITH, J., took no part in the decision of this case.